DETAILED ACTION
The applicant’s amendment filed on February 28, 2022 was received.  Claims 2-4, 19 and 20 were cancelled.  Claims 1, 5, 14, 15 and 16 were amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1, 5-11 and 13-18 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, at lines 6-8, recites, “the pattern being configured according to an inverse permeability field and with channel spacing defined according to Gray-Scott reaction-diffusion equations.  At lines 9-12, claim 1 describes “the flow field providing a variable pitch and an isotropic microchannel pattern to direct fluid from the inlet to the outlet, the plurality of microchannels being shaped and oriented to at least one of: provide a minimal fluid power drop and/or pressure drop, and/or provide a uniform flow field across the plurality of microchannels.”
It is not clear how a flow field pattern which otherwise satisfies lines 9-12 differs (if it differs at all) from a flow field pattern configured and defined according to the equations described in lines 6-8.  In other words, it is not clear how the equations of lines 6-8 modify (if they are intended to modify at all) the features of lines 9-12.  If the features of lines 9-12 are the only possible result of the equations of lines 6-8, then lines 6-8 would seem to serve little purpose beyond confusing the scope of the claim.  But if lines 6-8 are meant to distinguish a particular variable pitch, anisotropic microchannel pattern being shaped and oriented to provide a uniform flow field, a minimal fluid power drop, and/or a minimal pressure drop from other variable pitch, anisotropic microchannel patterns being shaped and oriented to provide a uniform flow field, a minimal fluid power drop, and/or a minimal pressure drop, then the scope of the claim cannot be ascertained absent additional information including the equations themselves and how the variables of those equations are defined.
In paragraphs 49-51 of the instant application publication, Applicant describes the variables of the Gray-Scott equations: Du and Dv are diffusion rates or diffusion tensors which can be calculated from permeability.  The parameters k and F are arbitrary positive numbers that can be adjusted.  It would seem that the use of different values for Du, Dv, k and F would have a significant impact on the resulting flow field pattern such that simply referencing the use of the Gray-Scott equations, absent any description of how these variables are defined, does not provide clear and distinct boundaries of the scope of the claim.  
It should be appreciated that any difficulty Applicant has in expressing in words the structural features of a flow field pattern configured according to an inverse permeability field and Gray-Scott reaction-diffusion equations is mirrored in any attempt to ascertain the scope of a claim that includes a flow field pattern configured according to an inverse permeability field and Gray-Scott reaction-diffusion equations.
It is further noted that the limitation of lines 10-12, reciting, “the plurality of microchannels being shaped and oriented to at least one of: provide a minimal fluid power drop and/or pressure drop, and/or provide a uniform flow field across the plurality of microchannels” appears to encompass a plurality of microchannels being and shaped to provide a minimal fluid power drop, a minimal pressure drop, and a uniform flow field.  However, it is not clear from the instant specification that all three of these elements can be achieved simultaneously.  Paragraph 40 of the instant application publication describes channels which “may be shaped and oriented in order to specifically minimize flow resistance and to provide a minimal fluid power/pressure drop or to provide a uniform flow field across the plurality of microchannels”.  From this description, it is clear that the fluid power and pressure drop may be minimized together, however, the uniform flow field is presented as an alterative to that minimization, rather than something which may be achieved together with the minimized fluid power and pressure drop.
With respect to claims 14 and 15, although claims 14 and 15 provide the same limitations in a slightly different order, claims 14 and 15 are indefinite for the same reasons as set forth above with respect to claim 1.
Claims 5-13 and 6-18 are indefinite for the same reasons as set forth above by way of their respective dependence from one of claims 1, 14 and 15.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/           Primary Examiner, Art Unit 1727